                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-00420-KLM

DAVID KATT, on behalf of himself and all others
similarly situated,

       Plaintiffs,

v.

THE GREEN SOLUTION, LLC,

       Defendant.


                                  NOTICE OF SETTLEMENT



       The undersigned counsel for the Plaintiff hereby provides notice to the Court that this

matter has been settled as to all of Plaintiff’s claims against Defendant THE GREEN

SOLUTION, LLC in this action. The parties anticipate that the performance of the terms of the

settlement agreement will be completed within sixty (60) days of the date of this notice, at

which time, Plaintiff shall file a Notice of Dismissal with Prejudice.

Dated: March 12, 2020


Respectfully submitted,


/s/ Ari Marcus
Ari Marcus, Esq.
MARCUS & ZELMAN, LLC
701 Cookman Avenue, Suite 300
Asbury Park, New Jersey 07712
Phone: (732) 695-3282
Fax: (732) 298-6256
Email: Ari@MarcusZelman.com

Attorneys for Plaintiff
David Katt
